Citation Nr: 1744850	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-42 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran had active service in the United States Air Force from March 1951 to September 1952. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the decision, entitlement to service connection for bilateral hearing loss disability, amongst other issues, was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in June 2014.

In a June 2017 rating decision, the Veteran's claim of entitlement to service connection for tinnitus was granted.  The Veteran has not disagreed with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the matter has been resolved and is no longer in appellate status.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




REMAND

Additional development is necessary prior to the adjudication of the Veteran's claim of service connection for bilateral hearing loss.  In this regard, the Board finds the April 2017 fee-based audiological examination inadequate.  The audiometric test results demonstrate a current diagnosis of bilateral hearing loss for VA compensation purposes.  The examiner, however, did not provide an opinion as to the etiology of the Veteran's hearing loss, noting that the results were invalid.  The examiner further stated that the Veteran had some degree of hearing loss, which could not be determined during the evaluation, and concluded that there was no current diagnosis due to the invalid test results.

As the only audiological evaluation of record is inadequate, the Board is unable to determine whether the Veteran meets the requirements for service connection for bilateral hearing loss.  Therefore, the Board must remand this issue for an adequate VA examination and medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).
2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the review of the record and the examination results, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has currently diagnosed bilateral hearing loss disability which originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner must consider all relevant evidence of record, to include private and VA outpatient treatment records, as well as the Veteran's contentions.

For purposes of the opinion(s), the physician should assume that the Veteran is credible to report on in-service acoustic trauma he was exposed to and any hearing loss symptomology he experienced. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

3.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative need take no action until otherwise notified, but they may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




